Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavelescu (US 5,678,326) in view of Huffa (US 2012/0234052), and in further view of Chen (US 2001/0049889).
Regarding Claim 1, Pavelescu discloses a shoe, comprising: a sole (13) defining a tread surface (i.e. bottom surface of 13) and a top surface (i.e. top surface of 13) opposite the tread surface (as seen in Fig.2); and an upper portion attached to the top surface of the sole (as seen in Fig.2) and comprising: an outer textile layer (1; Col.6, line 63-Col.7, line 3); an inner textile layer (3) comprising wool (Col.6, lines 58-62); a first water-resistant membrane (5; Col.3, lines 46-50) positioned between the outer textile layer and the inner textile layer and extending from a lower edge of the outer textile layer (bottom edge of 1) to a first boundary (i.e. top edge of upper) at a first distance from the lower edge (as seen in Fig.2); and a second water-resistant membrane (4; Col.7, lines 22-25) positioned between the outer textile layer and the inner textile layer and extending from the lower edge of the outer textile layer to a second boundary (i.e. top edge of upper)(as seen in Fig.2); wherein the first water-resistant membrane terminates at the first boundary; and the second water-resistant membrane terminates at the second boundary (as seen in Fig.2). Pavelescu does not disclose the outer textile layer comprising wool. However, Huffa teaches an upper (Fig.1) having an outer textile layer (130) comprising wool (para.47-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer textile layer of Pavelescu with the outer textile layer comprising wool taught by Huffa, as a simple substitution of one well known type of footwear outer textile layer for another, in order to yield the predictable result of providing a durable and aesthetically pleasing footwear outer textile layer.
Pavelescu and Huffa disclose the invention substantially as claimed above. Pavelescu does not disclose the second water-resistant membrane extending to a second boundary a second distance greater than the first distance from the lower perimeter, wherein the first water-resistant membrane terminates at the first boundary; and the second water-resistant membrane terminates at the second boundary. However, Chen teaches an upper having a first water-resistant membrane (31B; para.26) extending from a lower edge of an outer textile layer (bottom edge of 1a) to a first boundary (i.e. top edge of 31B) at a first distance from the lower edge (as seen in Fig.3), and a second water-resistant membrane (2; para.23) extending from a lower region of the outer textile layer to a second boundary (i.e. top of 2) at a second distance greater than the first distance from the lower region (as seen in Fig.2 & 3), wherein the first water-resistant membrane terminates at the first boundary; and the second water-resistant membrane terminates at the second boundary (as seen in Fig.2 & 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first water-resistant membrane of Pavelescu to terminated at shorter distance than the second water-resistant membrane, as taught by Chen, in order to provide an upper that is sufficiently water-resistant while still permitting the wearer’s feet to breathe, and the upper can be produced via a less complicated process with reduced consumption of expensive waterproof breathable material. When in combination Pavelescu and Chen teach the waterproof membranes extending from the lower edge of the outer textile layer (of Pavelescu) a first distance to a first boundary and a second distance to a second boundary, the second distance being greater than the first (as taught by Chen).

Regarding Claim 2, Pavelescu discloses a shoe of claim 1, wherein: the outer textile layer (1) defines at least part of an exterior surface of the upper portion and comprises a durable water repellant coating disposed on the exterior surface (Col.6, lines 29-41; Fig.2); the first water-resistant membrane (5) comprises bio-based thermoplastic polyurethane (Col.3, lines 54-65); and the second water-resistant membrane (4) comprises bio-based thermoplastic polyurethane (Col.3, lines 54-65). 

Regarding Claim 3, Pavelescu discloses a shoe of claim 2, wherein the durable water repellant coating is not disposed on a second surface of the outer textile layer opposite the exterior surface (Col.6, lines 29-41; Fig.2).

Regarding Claim 4, Pavelescu discloses a shoe of claim 1, wherein: the outer textile layer (1) is formed from a first single piece of textile that extends along an entirety of the upper portion (as seen in Fig.1 & 2); and the inner textile layer (3) defines at least part of an interior surface of the upper portion and is formed from a second single piece of textile that extends along the entirety of the upper portion (as seen in Fig.1 & 2).

Regarding Claim 5, Pavelescu discloses a shoe of claim 1, wherein: the first water-resistant membrane (5) has a first thickness; and the second water-resistant membrane (4) has a second thickness less than the first thickness (as seen in Fig.2).

Regarding Claim 6, Pavelescu discloses the invention substantially as claimed above. Pavelescu does not disclose the shoe further comprises an eyelet configured to receive a shoelace. However, Huffa teaches the shoe further comprises an eyelet (123) configured to receive a shoelace (122)(para.36; as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to include eyelets and a shoelace, as taught by Huffa, in order to provide an upper which can be securely held on a user’s foot during use of the footwear. When in combination Pavelescu and Huffa teach the second distance (of Pavelescu) is substantially equal to a third distance between the eyelet and a surface when the tread surface is placed on the surface (as seen in Fig.2 of Huffa).

Regarding Claim 7, Pavelescu discloses a shoe of claim 1, wherein the sole (13) comprises first ( portion of 13 in toe region) and second traction pads (portion of 13 in heel region) defining at least a portion of the tread surface (Col.6, lines 17-50; inasmuch as has been claimed by Applicant, the toe and heel portions of 13 are traction pads as they are separated portions that provide traction to the toe and heel regions).

Regarding Claim 8, Pavelescu discloses a shoe of claim 1, wherein the sole (13) comprises a bio-based material (Col.7, lines 4-6).

Regarding Claim 9, Pavelescu discloses a shoe, comprising: an upper portion (1,4,5) meeting an exterior surface of the sole at a seam (as seen in Fig.2), comprising: a first membrane region (of 4) defining a first boundary (i.e. top edge of upper) positioned at a first height above the seam, the first membrane region comprising a first water-resistant membrane (4; Col.7, lines 22-25) positioned between an outer textile (1; Col.6, line 63-Col.7, line 3) layer and an inner textile layer (3; Col.6, lines 58-62)(as seen in Fig.2), terminating at the first boundary (as seen in Fig.2), and extending downward to define a first lower edge (i.e. bottom edge of 4 at 15); and a second membrane region (of 5) at least partially overlapping the first membrane region (as seen in Fig.2), defining a second boundary (i.e. top edge of upper) positioned at a second height above the seam, and comprising a second water-resistant membrane (5; Col.3, lines 46-50) positioned between the outer textile layer and the inner textile layer (as seen in Fig.2), terminating at the second boundary (as seen in Fig.2), and extending downward to define a second lower edge (i.e. bottom edge of 5 at 14) even with the first lower edge (as seen in Fig.2). Pavelescu does not disclose the upper portion defining a gap, and a tongue configured to be positioned at least partially in the gap defined by the upper portion. However, Huffa teaches a shoe upper having a gap (as seen at 135), and a tongue (124) configured to be positioned at least partially in the gap defined by the upper portion (as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to have a gap with a tongue positioned in the gap, as taught by Huffa, in order to provide an upper which can be adjustably closed over a user’s foot, accommodating a user’s individual foot girth, as well as protecting the top of a user’s foot when the shoe is in user. When in combination Pavelescu and Huffa teach the tongue comprising a third water-resistant membrane, as the membranes of Pavelescu would be positioned within the tongue, in order to provide a fully water resistant upper.
Pavelescu and Huffa disclose the invention substantially as claimed above. Pavelescu does not disclose the first water-resistant membrane terminating at a first boundary at a first height, and extending below the seam; the second water-resistant membrane terminating at the second boundary positioned at a second height, greater than the first height, and the second water-resistant membrane extending below the seam. However, Chen teaches an upper portion meeting an exterior surface of the sole at a seam (i.e. where the upper meets 5)(as seen in Fig.2 & 3), a first water-resistant membrane (31B; para.26) terminating at a first boundary at a first height (i.e. top of 31B), and extending below the seam (as seen in Fig.3); a second water-resistant membrane (2; para.23) terminating at a second boundary positioned at a second height (i.e. top of 2), greater than the first height (as seen in Fig.2), and the second water-resistant membrane extending below the seam (as seen in Fig.2 & 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first water-resistant membrane of Pavelescu to terminated at shorter distance than the second water-resistant membrane, as taught by Chen, in order to provide an upper that is sufficiently water-resistant while still permitting the wearer’s feet to breathe, and the upper can be produced via a less complicated process with reduced consumption of expensive waterproof breathable material. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sole of Pavelescu to extend further upward along the upper, as taught by Chen, in order to provide a sole which is securely and durably attached to the upper so that it does not become separated during use. When in combination Pavelescu and Chen teach the first and second water resistant membranes (of Pavelescu) extending below the seam (as taught by Chen) to define first and second lower edges that are even with one another (as taught by Pavelescu).

Regarding Claim 10, Pavelescu discloses a shoe of claim 9, the first water-resistant membrane (4; Col.7, lines 22-25) is formed at least partially from a first bio-based material (Col.3, lines 54-65); and the second water-resistant membrane (5; Col.3, lines 46-50) is formed at least partially from a second bio-based material (Col.3, lines 54-65).

Regarding Claim 11, Pavelescu discloses a shoe of claim 9, wherein the first water-resistant membrane and the second water-resistant membrane comprise bio-based thermoplastic polyurethane (Col.3, lines 54-65).

Regarding Claim 12, When in combination Pavelescu and Chen further teach a shoe of claim 9, wherein: the outer textile layer (Pavelescu: 1) and the inner textile layer (Pavelescu: 3) extend below the seam (as seen in Fig.2 of Chen).

Regarding Claim 13, Pavelescu discloses a shoe of claim 9, wherein: the upper portion further defines an interior surface (i.e. inner facing surface of 3) and an exterior surface (i.e. outer facing surface of 1) opposite the interior surface (as seen in Fig.2); and a first region (i.e. midfoot region of 3) of the interior surface is brushed to soften the first region (Col.6, lines 58-62; i.e. fleece is a brushed material).

Regarding Claim 14, Pavelescu discloses a shoe of claim 13, wherein the shoe further comprises a heel lining (i.e. 3 in the heel region) attached to the upper portion and positioned along a second region (i.e. heel region) of the interior surface (as seen in Fig.1 & 2, lining 3 extends the length of the upper).

Regarding Claim 15, Pavelescu discloses a shoe of claim 9, wherein: the upper portion defines a cavity configured to receive a foot of a wearer (as seen in Fig.2); and the shoe further comprises an insole (6) positioned within the cavity and defining a top surface configured to contact a bottom of the foot (as seen in Fig.2).

Regarding Claim 16, Pavelescu discloses the invention substantially as claimed above. Pavelescu does not disclose an eyelet attached to the upper portion; and a shoelace extending through the eyelet. However, Huffa teaches a shoe upper (FIg.1) comprises an eyelet (123) and a shoelace (122) extending through the eyelet (para.36; as seen in Fig.1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoe upper of Pavelescu to include eyelets and a shoelace, as taught by Huffa, in order to provide an upper which can be securely held on a user’s foot during use of the footwear. When in combination Pavelescu and Huffa teach the first membrane region (of Pavelescu) extends from a lower perimeter of the upper portion to the eyelet (as seen in Fig.2 of Huffa).

Regarding Claim 17, Pavelescu discloses an upper portion for a shoe, comprising: a first membrane region (of 5) comprising: a first part of an outer textile layer (1; Col.6, line 63-Col.7, line 3); a first part of an inner textile layer (3; Col.6, lines 58-62); and a first water-resistant membrane (5; Col.3, lines 46-50) comprising a first bio-based thermoplastic polyurethane, positioned between the first part of the outer textile layer and the first part of the inner textile layer (as seen in Fig.2; Col.3, lines 54-65); and extending from a perimeter (i.e. lower perimeter) of the upper portion to terminate at a first boundary (i.e. top of upper) offset from the perimeter by a first distance (as seen in Fig.2); and a second membrane region (of 4) at least partially overlapping the first membrane region and comprising: a second part of the outer textile layer (1); a second part of the inner textile layer (3); and a second water-resistant membrane (4; Col.7, lines 22-25) comprising a second bio-based thermoplastic polyurethane, positioned between the second part of the outer textile layer and the second part of the inner textile layer (as seen in Fig.2; Col.3, lines 54-65); and extending from the perimeter of the upper portion to terminate at a second boundary (i.e. top of upper) offset from the perimeter by a second distance (as seen in Fig.2); and an outer edge of the outer textile layer (i.e. bottom edge of 1) defines the perimeter of the upper. Pavelescu does not disclose the outer textile layer is knit as a single, unitary piece comprising wool. However, Huffa teaches an upper (Fig.1) having an outer textile layer (130) is knit as a single, unitary piece comprising wool (para.47-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer textile layer of Pavelescu with the knit outer textile layer of a single, unitary piece comprising wool taught by Huffa, as a simple substitution of one well known type of footwear outer textile layer for another, in order to yield the predictable result of providing a durable and aesthetically pleasing footwear outer textile layer.
Pavelescu and Huffa disclose the invention substantially as claimed above. Pavelescu does not disclose the first water-resistant membrane extending from a perimeter of the upper portion to terminate at a first boundary offset from the perimeter by a first distance; and the second water-resistant membrane extending from the perimeter of the upper portion to terminate at a second boundary offset from the perimeter by a second distance, greater than the first distance. However, Chen teaches and upper having a first water-resistant membrane (31B; para.26) extending from a perimeter (i.e. lower perimeter) of the upper portion to terminate at a first boundary (i.e. top of 31B) offset from the perimeter by a first distance; and a second water-resistant membrane (2; para.23) extending from the perimeter of the upper portion to terminate at a second boundary (i.e. top of 2) offset from the perimeter by a second distance, greater than the first distance (as seen in Fig.2 & 3).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first water-resistant membrane of Pavelescu to terminated at shorter distance than the second water-resistant membrane, as taught by Chen, in order to provide an upper that is sufficiently water-resistant while still permitting the wearer’s feet to breathe, and the upper can be produced via a less complicated process with reduced consumption of expensive waterproof breathable material.

Regarding Claim 18, Pavelescu discloses an upper portion of claim 17, wherein: the outer textile layer (1) defines an exterior surface of the upper portion; and the inner textile layer (3) defines an interior surface of the upper portion opposite the exterior surface (as seen in Fig.2).

Regarding Claim 19, Pavelescu discloses an upper portion of claim 18, further comprising a durable water repellant coating (Col.6, lines 29-41) disposed on the exterior surface of the upper portion (1)(as seen in Fig.2).

Regarding Claim 20, Pavelescu discloses an upper portion of claim 17, wherein a thickness of the first water-resistant membrane (5) is greater than a thickness of the second water-resistant membrane (4)(as seen in Fig.2).

 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEGAN E LYNCH/Primary Examiner, Art Unit 3732